Citation Nr: 9915179	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether an adequate substantive appeal regarding the 
issue of entitlement to service connection for bilateral 
carpal tunnel syndrome, on either a direct or secondary 
basis, was filed.

2.  Entitlement to an increased disability rating for 
postoperative bunion, right foot, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for bilateral carpal tunnel syndrome and 
granted a 10 percent disability rating for the veteran's 
right foot disorder.  The veteran currently resides within 
the jurisdiction of the Atlanta RO.

In her substantive appeal, the veteran requested a hearing 
before a Member of the Board at the RO.  A hearing was 
scheduled for December 1998, but she failed to report.


FINDINGS OF FACT

1.  The veteran's VA Form 9 did not discuss any errors of 
fact or law regarding the claim of entitlement to service 
connection for bilateral carpal tunnel syndrome and did not 
indicate that she was appealing all issues included in the 
statement of the case (SOC).

2.  The veteran did not file an adequate substantive appeal 
as to the issue of entitlement to service connection for 
bilateral carpal tunnel syndrome, on either a direct or 
secondary basis. 

3.  The veteran's current postoperative residuals of the 
bunion on her right foot are subjective complaints of pain, 
limitation of great toe motion, and complaints of pain on 
motion, resulting in slight functional impairment.



CONCLUSIONS OF LAW

1.  An adequate substantive appeal of the issue of 
entitlement to service connection for bilateral carpal tunnel 
syndrome, on either a direct or secondary basis, was not 
filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7105(a), 7105(d)(3), and 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, and 20.203 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected postoperative bunion, 
right foot, are not met.  38 U.S.C.A. §§ 1155 and 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, and 
4.71a, Diagnostic Codes 5280, 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral carpal tunnel syndrome

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of whether the 
veteran is entitled to service connection for bilateral 
carpal tunnel syndrome, either on a direct basis or as 
secondary to her service-connected residuals of neck sprain. 

In February 1999, the veteran was given notice that the Board 
was going to consider whether the substantive appeal on the 
above issue was adequate and given an opportunity to request 
a hearing or present argument related to this issue.  See 
38 C.F.R. § 20.203 (1998).  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
veteran.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board concludes that its consideration of this issue does 
not violate the veteran's procedural rights.  The February 
1999 letter to the veteran provided her notice of the 
regulations pertinent to the issue of adequacy of substantive 
appeals, as well as notice of the Board's intent to consider 
this issue.  She was given 60 days to submit argument on this 
issue; no response was received.  The veteran was also 
provided an opportunity to request a hearing on this issue, 
but she did not do so.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1998).

The rating decision of August 1996 granted a 10 percent 
disability rating for the veteran's service-connected right 
foot condition and denied entitlement to service connection 
for bilateral carpal tunnel syndrome.  The veteran filed a 
notice of disagreement that listed both these issues and was 
provided a statement of the case on these issues.  Under 
pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1998).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1998).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the statement 
of the case addressed multiple issues, the appeal must either 
indicate that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.

In this case, the veteran submitted a VA Form 9 in which she 
stated her continued disagreement with the RO's evaluation of 
her right foot disorder.  Despite the fact that the SOC 
addressed the issue of entitlement to service connection for 
bilateral carpal tunnel syndrome, the veteran expressly 
listed in her VA Form 9 only the issue with which she 
disagreed, and this issue was not included.  The veteran's VA 
Form 9 did not indicate that it was an appeal as to all 
issues.  The veteran did not discuss her claim for service 
connection for bilateral carpal tunnel syndrome, and she did 
not specifically allege any error of law or fact regarding 
this issue.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1998); YT 
v. Brown, 9 Vet. App. 195 (1996).

Postoperative bunion, right foot

A.  Factual Background

During service, the veteran was treated for a bunion on her 
right foot.  A VA examination in 1993 showed prominence of 
the first talophalangeal joint on the right foot, with slight 
erythema and minimal hyperkeratosis of the overlying skin.  
There was no joint dysfunction, active inflammation, or 
evidence of bone, muscle, or tendon involvement.  A February 
1994 rating decision granted service connection for the 
bunion on the veteran's right foot, with assignment of a zero 
percent disability rating.

In July 1996, the veteran filed a claim for an increased 
rating.  She submitted medical records from Dan Oppermann, 
D.P.M., dated from May to November 1995.  In 1995, the 
veteran underwent surgery to remove the bunion from the right 
foot.  The medical records dated in May and June 1995 
indicated that she had a normal postoperative course.  In 
June 1995, she underwent electrotherapy to decrease the pain 
she was experiencing in the right first toe.  In November 
1995, it was noted that the postoperative bunion was doing 
fine, and the veteran had no tenderness to palpation of the 
bunion or with range of motion of the right great toe. 

The veteran also submitted a VA medical record dated in July 
1996, which showed that she complained of having constant 
pain in the right great toe since the 1995 surgery.  There 
was limitation of dorsiflexion to 20 degrees with pain.  The 
veteran experienced pain in most shoes, and this had limited 
her activity.  It was noted that follow-up with injections 
would be done if her symptoms persisted.

An August 1996 rating decision granted a 10 percent 
disability rating for the postoperative residuals of the 
bunionectomy.  The RO requested all the veteran's VA medical 
records for treatment since May 1996, as she requested in her 
notice of disagreement.  None of the records obtained 
specifically concerned treatment for her right foot.  It was 
merely noted in July 1996 that she was being referred to 
podiatry for complaints of pain in the first right toe.

In her substantive appeal, the veteran maintained that she 
should be granted a 30 percent disability rating.  She stated 
that the doctor had reported that she had 20 percent 
disability in the 1996 report.  She stated that she had 
limitation of motion, and normal use of her toe was 
restricted. 

In November 1997, the veteran underwent a VA physical 
examination.  The examiner reviewed the claims file, 
including the service medical records.  The veteran 
complained of inability to wear high-heeled shoes or do 
prolonged running like she used to.  She stated that she 
could not stand on her tiptoes.  Examination of her right 
foot showed a well-healed scar over the first 
metacarpophalangeal joint area.  There was no hallux valgus.  
Pulses and circumduction were normal.  Dorsiflexion and 
plantar flexion of the foot was normal.  The arch of the foot 
was normal, and there were no calluses.  The 
metacarpophalangeal joints were normal, with no tenderness or 
edema.  There were no hammertoes.  Range of motion for the 
first metacarpophalangeal joint was extension to 20 degrees 
and flexion to 15 degrees.  X-rays of the right foot showed a 
flattened contour of the medial surface of the head of the 
first metatarsal secondary to the prior bunionectomy.  There 
were no fractures, and the joints were preserved.  Diagnoses 
were right forefoot arthralgia, status post right foot 
bunionectomy, and no clinical evidence of right foot 
arthritis. 

B.  Legal Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1998).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1998).  In this case, consideration of a 
higher disability evaluation under 38 C.F.R. §§ 4.40 and 4.45 
is warranted since the veteran's bunionectomy involved 
surgery on a joint and may limit motion of the affected 
joint.  Cf. VAOPGCPREC 9-98 (the nature of the foot injury 
determines whether consideration of §§ 4.40 and 4.45 under 
Diagnostic Code 5284 is warranted, and injuries such as 
fractures and dislocations may limit motion). 

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5280, for the postoperative residuals of her 
bunionectomy.  Her service-connected bunion or residuals of a 
bunionectomy do not have a specific diagnostic code under the 
Schedule.  When a veteran is diagnosed with an unlisted 
condition, it must be rated under a closely related disease 
or injury where the affected functions, anatomical location, 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  Therefore, her service-connected disorder is rated 
analogous to a unilateral hallux valgus deformity under 
Diagnostic Code 5280. 

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria.  Under Diagnostic Code 
5280, the only available disability rating is 10 percent for 
unilateral hallux valgus, whether it is severe and equivalent 
to amputation of the great toe or whether it is operated on 
with resection of the metatarsal head.  

The Secretary establishes disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  The assigned 10 percent 
disability rating for a hallux valgus deformity encompasses a 
level of compensation for persistent symptoms due to this 
disorder, any functional loss that would result from this 
disorder, and for any impairment in earning capacity due to 
these symptoms and functional loss.  There is no higher 
schedular evaluation under this Diagnostic Code.

The Board has considered where there are any other diagnostic 
codes potentially applicable to the veteran's service-
connected disorder.  Diagnostic Code 5279 for anterior 
metatarsalgia (Morton's disease); Diagnostic Code 5281 for 
severe unilateral hallux rigidus; and Diagnostic Code 5282 
for hammertoes each provide a maximum disability rating of 10 
percent.  Diagnostic Code 5283 pertains to malunion or 
nonunion of tarsal or metatarsal bones, but there is no 
medical evidence showing that the veteran has these 
disorders.  

Diagnostic Code 5284 for other foot injuries provides a 20 
percent disability rating for a moderately severe disorder 
and a 30 percent disability rating for a severe disorder.  
Although the criteria under Diagnostic Code 5284 are less 
defined, when comparing the veteran's symptomatology to other 
similar diagnostic codes, it is clear that her overall level 
of disability is no more than slight.  The medical evidence 
does not show the presence of symptomatology from which the 
Board could conclude that the veteran's level of impairment 
from the bunionectomy is moderately severe or severe.  Her 
functional complaints are very slight in nature - inability 
to wear high heels, run for prolonged periods of time, or 
stand on her tiptoes.  She has at no time maintained that the 
bunion has affected her earning capacity in any way.  There 
is no medical evidence showing impairment of gait or 
carriage.  There is no evidence of more severe symptoms such 
as swelling, tenderness, deformity, or callus formation.  X-
rays have not shown any degenerative changes.  Therefore, the 
preponderance of the evidence is against assignment of a 
higher disability rating under this diagnostic code.

The preponderance of the evidence being against the claim for 
increased evaluation of the service-connected bunionectomy, 
the benefit of the doubt rule is not for application.


ORDER

1.  The veteran having failed to perfect an appeal through 
filing of an adequate substantive appeal, the claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome, on either a direct or secondary basis, is 
dismissed.

2.  Entitlement to a disability rating in excess of 10 
percent for postoperative bunion, right foot, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

